IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-20145
                             Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

CARLOS MARAVILLA-AMAYA,
                                                Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-00-CR-761-1
                        --------------------
                           August 16, 2001

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Carlos Maravilla-Amaya’s appointed counsel has filed a

motion for leave to withdraw as counsel and a brief in support in

accordance with Anders v. California, 386 U.S. 738, 744 (1967).

Maravilla has filed a motion for the removal of his appellate

counsel and for this court to appoint new counsel.          Our independent

review of the record, counsel’s brief, and Maravilla’s motion

reveals that there are no nonfrivolous issues for appeal.

           Counsel’s    motion    for   leave   to   withdraw   is   GRANTED,

counsel is excused from further responsibilities in this case, and

the APPEAL IS DISMISSED.

     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-20145
                                -2-

          Maravilla has not demonstrated an incompatibility or

pressing circumstances for the removal of his current appellate

counsel and for the appointment of new counsel.   See 5th Circuit

Plan § 3; see also United States v. Route, 104 F.3d 59, 64 (5th

Cir. 1997).   His motion is DENIED.